Citation Nr: 1450540	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-20 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty for active duty service from June 1973 and June 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran failed to report for a Board videoconference hearing in January 2014.  He has not requested that the videoconference hearing be rescheduled.  Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The issues of entitlement to service connection for bilateral knee disability and low back disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right ear hearing loss was incurred in service.

2.  It is reasonably shown that the Veteran's left ear hearing loss is related to his service.  

3.  The Veteran's tinnitus is related to his service-connected hearing loss.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to these claims.  As service connection for bilateral hearing loss and tinnitus are being granted, there is no reason to belabor the impact of the VCAA on the matters.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to substantiate a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases (such as sensorineural hearing loss as an organic disease of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5, Vet. App. 155, 160 (1993).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran claims bilateral hearing loss and tinnitus disabilities began during his active duty service as a result of noise trauma he sustained therein.  His DD-214 shows he served in the Army with the HHC 1st Infantry Division; his military occupational specialties (MOS) were tactical wire operator specialist and telephone installation and lineman.  He asserts he was exposed to noise from gunfire and tanks.  

On his March 1973 enlistment examination, audiometry test reveals puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
\
35
LEFT
25
15
5
\
15

The Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnosis of bilateral hearing loss or tinnitus.  Audiometry test during the February 1976 separation examination shows puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
\
45
LEFT
25
15
5
\
25

On June 2010 VA audiology examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
50
50
LEFT
15
15
20
45
50

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  

The Veteran reported that he served in the Army as a field wireman.  He also reported a history of military noise exposure of gunfire and tanks.  Since his discharge from service, he worked as an air conditioner repairman.  He denied any noise exposure in civilian life.  He complained of having tinnitus for a "long time"; the date of onset was unknown.  He stated he could not hear well, and constantly had to have people repeat themselves.  The diagnosis was bilateral sensorineural.  It was noted that tinnitus is as likely as not a symptom associated with the hearing loss.  The examiner opined that bilateral hearing loss and tinnitus are less likely as not (less than 50/50 probability) caused by or a result of loud noise exposure from artillery and armored tank firing.  The rationale for the opinion is that service medical records reveal no clinically significant threshold shift when comparing audiometric thresholds obtained on the Veteran's enlistment physical to those obtained on his separation physical.  There is no documentation of tinnitus in service medical records.  There is also no audiometric threshold shift while on active duty to support the claim of tinnitus relative to service.

Bilateral Hearing Loss

Regarding the right ear, the Board concludes that service connection is warranted.  The Veteran currently has right ear hearing loss under the provisions of 38 C.F.R. § 3.385.  See June 2010 VA examination.  Right ear hearing loss for VA purposes as defined under 38 C.F.R. § 3.385, appears also in service medical records.  See February 1976 service separation examination.  As right ear hearing loss is currently diagnosed and it is established by the evidence that right ear hearing loss was shown in service, service connection for right ear hearing loss is granted.  

The Board acknowledges the negative evidence of record consisting of the June 2010 VA audiologist's opinion.  However, the positive evidence shows that the appellant had exposure to acoustic trauma during service followed by little to no post-service noise exposure.  These facts are not contradicted by any other evidence in the claims file.  It is also uncontradicted that exposure to acoustic trauma is etiologically related to high frequency sensorineural hearing loss and that this is the type of hearing loss that the appellant has.  Since no other explanation other than acoustic trauma in service has been advanced to account for the appellant's current hearing deficits, these facts and the doctrine of reasonable doubt provide a proper basis for granting service connection for the amount of right ear hearing loss.  

These facts and the doctrine of reasonable doubt also provide a proper basis for granting service connection for the left ear hearing loss.  The appellant's service medical records clearly reflect an objectively measurable and measured worsening of his left ear hearing capacity in service in that his puretone threshold at 4000 Hertz increased from 15 decibels, in March 1973, to 25 decibels in February 1976.  Entitlement to service connection for bilateral hearing loss is therefore warranted.

Tinnitus 

In regards to tinnitus, the Veteran reported that he has had tinnitus for a long time, the date of onset of which is unknown to him.  Tinnitus is a subjective disability, as its existence is generally determined by whether a Veteran claims to experience it; for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's subjective report of tinnitus thus constitutes competent evidence of the disorder.  Id.

Further, in this case, the June 2010 VA examiner noted that the Veteran's tinnitus is as likely as not a symptom associated with his hearing loss.  As the Board finds that service connection is warranted for bilateral hearing loss, service connection for tinnitus is also warranted.  Accordingly, the Board concludes that the evidence supports the Veteran's claim, and service connection for tinnitus is granted.  



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

While the notice provisions of the VCAA appear to be satisfied, a review of the record found that further development is necessary for VA to satisfy its duty to assist the Veteran in the development of his claims for entitlement to service connection for a bilateral knee disability and low back disability.  

The Veteran has current diagnoses of osteoarthritis, chronic low back and knee pain.  He contends that his knees and low back disabilities are the result of performing his duties as a telephone lineman, and wire operator specialist during service.  Specifically, he notes disabilities of his knees are the result of climbing up and down electrical poles, and his back disability is a result of lifting wire spools throughout his active service, while performing his military duties.  His DD Form 214 indicates that his military occupational specialties were those of a lineman for telephone installations, and tactical wire operator specialist.  As he has described in-service events that he essentially claims caused his bilateral knee and low back disabilities that are consistent with his duties as a lineman in service, the low threshold standard the U. S. Court of Appeals of Veterans Claims (Court) endorsed in McLendon v. Nicholson, 20 Vet. App. 79 (2006), (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case) is met.  Accordingly, the Veteran must be afforded a VA examination to determine the nature and etiology of his bilateral knee and low back disabilities.  

Since the record is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA records pertinent to the Veteran's claims.  

2.  The RO should schedule the Veteran for an orthopedic examination to ascertain the nature and likely etiology of any current disability of the knees and low back.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) any knee and low back disability entities found.  If no such disability entities are diagnosed, please reconcile that conclusion with the medical evidence of record.

(b) As to each diagnosed knee disability, please opine whether is at least as likely as not (a 50% or better probability) related to the Veteran's active service.  The examiner should consider, and discuss as necessary, the Veteran's claims that his knee disabilities are the result of climbing up and down electrical poles while performing his military duties as a lineman for telephone installations and a tactical wire operator specialist.

(c) As to each diagnosed low back disability. please opine whether such disability is at least as likely as not (a 50% or better probability) related to the Veteran's active service.  The examiner should consider, and discuss as necessary, the Veteran's claims that his low back disabilities are the result of lifting wire spools while performing his military duties as a lineman for telephone installations and a tactical wire operator specialist

The examiner must explain the rationale for all opinions.

3.  Thereafter, RO should review the record and readjudicate the claims.  If any benefit sought on appeal remains denied, an appropriate supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


